Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment

Applicant's remarks filed on November 10, 2020 have been entered and considered. Claims 1 – 19 are pending and kept unchanged. Claims 18 and 19 have been withdrawn from further consideration subject to restriction requirement. After careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejection over Khemani as detailed in Office action dated August 21, 2020. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  
Claim 1 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Khemani et al. US 2010/0297458 A1 (Khemani).  

Considering claims 1, 2 and 13 – 17, Khemani teaches a moldable polymer composition including on a dry weight basis from 45 - 85% w/w by weight of a starch and/or a modified high amylose starch, from 2-15% w/w by weight of a water soluble polymer, such as polyvinyl alcohol, and from 5- 45% w/w by weight of one or more polyol plasticizers, such as polyethylene oxide. The composition is preferably substantially soluble in water [Abstract]. Further, as to the requirement for the molded composite to satisfy requirements A), B) and C) for embodiments where the composite comprises polyethylene oxide; and requirements A), B), C) and D), for embodiments comprising both, polyethylene oxide and polyvinyl alcohol, because Khemani’s composite comprises the same compounds in the same ratios, it is reasonable to expect that said composite satisfies said requirements. As to the limitation for the composite to be in form of a fibrous shape of 1.8 mm in diameter and 50 mm in length, for the same reasons just above, once Khemani’s moldable composition is molded into a fibrous shape would meet the additional limitation.    
Considering claims 3 – 5 and 12, Khemani teaches at [0051] that the composite may further comprise fillers, such as titanium dioxide, which can be utilized for both reinforcing effect and for additional water resistance. The filler may be present in amounts of 0.5-60% w/w, more preferably 20-50% w/w and still more preferably, 25-35% w/w. The examiner notes that the % content for polyvinyl oxide, polyethylene oxide and for titanium dioxide meet requirement of claim 5.

Considering claim 6, Khemani teaches at [0051] that the composite may further comprise modified lignin or chitosan, considered to be ligands or binding agents, in amounts from 0.5 – 60 % by weight.     

Considering claims 7 and 8, Khemani discloses at [0007] that the use of glycerol-based lubricants in water-disintegrable compositions is well known in the art. Therefore, it would have been obvious to one of skill in the art before the effective filing date of the instant application to include glycerol base lubricant to Khemani’s composite when it is desired to modify the lubricity of the composition.   

Considering claim 9, Khemani teaches at [0044] the use of polyethylene oxide PEG-5000 having a molecular weight of 210,000.

Considering claim 11, the limitation requiring that the composite is intended for supporting a three-dimensional object, is considered to be intended use of the claimed invention. In order to patentably distinguish the claimed invention from the prior art, it . 

Response to Arguments

Applicant's remarks filed on November 10, 2020 have been entered and considered. After careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejection over Khemani as detailed in Office action dated August 21, 2020. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments against the Khemani reference have been fully considered but they are found to be not persuasive for the following reasons.

Applicant traverses the rejection in last Office action on the basis that the examiner inherency position is in error. With respect to the Examiner's inherency position, Applicants note that when a reference is silent about an asserted inherent characteristic, it must be clear that the missing descriptive matter is necessarily present in the thing described in the reference. Cont’l Can Co. USA v. Monsanto Co., 948 F.2d 1264, 1268 (Fed. Cir. 1991); see also In re Oelrich, 666 F.2d 578, 581 (CCPA 1981) (“Inherency .. . may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not 

In response, the examiner submits that the inherency expectation in the rejection above is based on the principle described in MPEP 2112 .01 II, "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).   

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786